—Order of the Supreme Court, New York County (Alvin F. Klein, J.), entered December 22, 1987, which denied plaintiffs motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint, and the judgment of the same court entered February 19, 1988 pursuant thereto, are unanimously affirmed, with costs. Appeal from an order of the same court (Eugene Nardelli, J.), entered July 18, 1988, which denied plaintiff’s motion for renewal and reargument, is dismissed, without costs.
Having followed the express language of the endorsements, defendant cannot be held liable, and this is so even though the endorsements directed that the money be deposited into an account held by someone other than the endorsing party (Spielman v Manufacturers Hanover Trust Co., 60 NY2d 221). A motion for renewal that does not present new facts is properly considered one for reargument only (Luming Cafe v Birman, 125 AD2d 180). Here, all of the pertinent facts presented on the motion for renewal had already been presented on the motion for summary judgment, except for the assertion that the person making the endorsement lacked the authority to do so. Even if that assertion were considered a new fact, and not a conclusion of law, we would note that the offending attorney in Spielman (supra) also lacked authority to endorse the check he deposited. Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.